Morse, J.,
concurring and dissenting. I agree with the Court regarding all of defendant’s statements, except the last statement made at the police station. Where the detainee’s initial statement was voluntary but technically obtained in violation of Miranda, the relevant inquiry is whether the second statement was voluntary. Oregon v. Elstad, 470 U.S. 298, 318 (1985). To make this determination, we examine the totality of the circumstances. See id. Applying the same test to determine whether a violation of the public defender statute taints subsequent statements, I would conclude that the statement at the station must be suppressed. Although the statement was spontaneously volunteered, it was made solely to correct and clarify the illegally obtained statements. The situation is unlike Elstad, where the United States Supreme Court held that “[a] subsequent administration of Miranda warnings to a suspect who has given a voluntary but unwarned statement ordinarily should suffice to remove the conditions that precluded admission of the earlier statement.” Id. at 314. Here, defendant had not waived his rights in writing in the interim to comply with the statute. The circumstances here indicate that the taint of the confessions in the cruiser had not dissipated.
I would reverse the trial court’s ruling that the statement made at the police station is admissible. I am authorized to state that Justice Johnson joins in this dissent.